*227Judgment, Supreme Court, New York County (Sherry Klein Heitler, J.), entered July 8, 2003, dismissing the complaint, and bringing up for review an order, same court and Justice, entered July 3, 2003, which granted defendants’ CPLR 3211 (a) motion, unanimously affirmed, without costs. Appeal from the aforesaid order unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
In opposing defendants’ prima facie showing that the limitations period in this legal malpractice action had expired, plaintiffs had the burden of demonstrating that the continuous representation doctrine applied, or at least that there was an issue of fact with respect thereto (see Minichello v Northern Assur. Co. of Am., 304 AD2d 731 [2003]). But the documentation they submitted showed only the continuation of a general professional relationship, and not an ongoing representation concerning the specific matters from which their claims arose (see Parlato v Equitable Life Assur. Socy., 299 AD2d 108 [2002], lv denied 99 NY2d 508 [2003]; compare Shumsky v Eisenstein, 96 NY2d 164 [2001]). The insurance matter reflected in defendants’ billing statements was unrelated to the litigation conduct that they criticized.
In view of the foregoing, it is unnecessary to address the other grounds now advanced for affirmance. Concur—Buckley, EJ., Tom, Andrias, Saxe and Marlow, JJ.